FILED
                           NOT FOR PUBLICATION                                AUG 14 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50109

              Plaintiff - Appellee,              D.C. No. 3:11-cr-05735-H-1

  v.
                                                 ORDER*
JORGE ALEJANDRO WERNICK-
CHOZET,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Southern District of California
                    Marilyn L. Huff, District Judge, Presiding

                       Argued and Submitted May 13, 2014
                              Pasadena, California

Before: PREGERSON, REINHARDT, and NGUYEN, Circuit Judges.

       The joint motion for summary reversal is GRANTED. The mediation

conference scheduled for August 27, 2014, is VACATED. Wernick-Chozet’s

conviction is REVERSED, his sentence is VACATED, and this case is

REMANDED to the district court.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      We commend the parties for their prompt and professional response to the

court’s mediation order. Each side shall bear its own costs on appeal. A copy of

this order shall constitute the mandate of this court.




                                           2